EXECUTION ORIGINAL



 

GUARANTORS’ RATIFICATION

 

The undersigned Guarantors hereby reaffirm their continuing obligations under
the terms of the certain Guaranty and Suretyship Agreement dated June 22, 2012
(as amended, restated, replaced and/or modified from time to time, the
“Guaranty”), and acknowledge that (i) they have read the First Amendment to
Revolving Credit, Term Loan and Security Agreement, (ii) the Obligations under
the Revolving Credit, Term Loan and Security Agreement dated June 22, 2012, as
is being and may further be amended, restated, modified and/or extended from
time to time, are secured by their Guaranty, and (iii) they make such
reaffirmation with full knowledge of the terms thereof.

 



ATTEST: HUDSON HOLDINGS, INC.         /s/ Stephen P. Mandracchia By:/s/ Brian F.
Coleman Name: STEPHEN P. MANDRACCHIA Name: BRIAN F. COLEMAN Title: Secretary
Title: Vice President     ATTEST: HUDSON TECHNOLOGIES, INC.         /s/ Stephen
P. Mandracchia By:/s/ Brian F. Coleman Name: STEPHEN P. MANDRACCHIA Name: BRIAN
F. COLEMAN Title: Secretary Title: President



 



Dated: February 15, 2013

 

 



-1-

